723 A.2d 410 (1999)
In re William F. DUKER, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 97-BG-1457.
District of Columbia Court of Appeals.
Submitted January 12, 1999.
Decided January 28, 1999.
*411 Before STEADMAN, FARRELL, and RUIZ, Associate Judges.
PER CURIAM:
On August 21, 1997, respondent William F. Duker pled guilty in the United States District Court for the Southern District of New York to mail fraud in violation of 18 U.S.C. §§ 1341 and 1342 and related charges.[1] Bar Counsel reported Respondent's guilty plea to this court. On September 22, 1997, we entered an order suspending respondent from the practice of law pursuant to D.C. Bar R. XI, § 10(c) while the Board on Professional Responsibility conducted a formal proceeding to determine its recommended discipline.
The Board recommends disbarment. D.C.Code § 11-2503(a) requires such a sanction for conviction of a crime involving moral turpitude. The criminal offense of mail fraud involves moral turpitude per se. In re Ferber, 703 A.2d 142, 143 (D.C.1997) (per curiam).[2] Neither Bar Counsel nor respondent has filed any exception to this recommendation. Accordingly, it is
ORDERED that William F. Duker, Esquire, is disbarred, effective forthwith, from the practice of law in the District of Columbia. Respondent's attention is again called to D.C. Bar R. XI, § 14, including the affidavit requirement of subsection (g), and to the consequences of not timely complying with the requirements of section 14 set forth in D.C. Bar R. XI, § 16(c).
So ordered.
NOTES
[1]  The related charges were making false, fictitious and fraudulent claims, in violation of 18 U.S.C. §§ 287 & 2; making false, fictitious and fraudulent statements, in violation of 18 U.S.C. §§ 1001 & 2; and obstructing and impeding a federal auditor in the performance of his official duties, in violation of 18 U.S.C. §§ 1516 & 2.
[2]  Since the mail fraud conviction mandates disbarment, it was unnecessary for the Board (or us) to address the other convictions. See In re Eberhart, 678 A.2d 1023, 1024 n. 2 (D.C.1996) (per curiam).